Jackson, C. J.
Where suit was brought on promissory notes by one of the signers thereof, who alleged that she was a surety, against two other signers, one of whom was sued as principal and the other as a co-surety, and where the cause of the action set out as against the surety was barred by the statute of limitations, and it appeared that the defendant sued as a principal was a minor when the notes were given, and there was no allegation that the property for which they were given was necessary for the defendant, there was no error in dismissing the declaration on demurrer.
(a) Where there was no cause of action set out, the case might be dismissed on oral demurrer at the trial term.
Judgment affirmed.